internal_revenue_service number release date index number ------------------------------ ------------------------------------------------- ------------------------------------------ ---------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-158308-06 date date ------------------------------------------------- ---------------------------------------- ------------------------------------- -------------- --------------------- ----------------------- legend legend fund --------------------------------------------------- advisor --------------------------------------------------- company subsidiary country date date date date date date date date date ----------------------- ---------------------- --------------------- ------------------ ------------------ ------------------ ----------------- -------------------------- plr-158308-06 date x y dear -------------- ------------------- --- --------------------- this responds to your request dated date and supplemental correspondence dated date requesting certain rulings on behalf of fund the requested rulings concern whether the receipt of payment by fund from advisor will constitute qualifying_income under sec_851 of the internal_revenue_code the code and whether fund will have satisfied the diversification test under b upon receipt of a note from advisor facts fund has made an election to be taxed as a regulated_investment_company ric under subchapter_m part of the code fund uses a calendar_year for federal_income_tax purposes fund invested in a country corporation which was taxable for u s federal_income_tax purposes as a passive_foreign_investment_company the pfic the pfic invested in one or more segregated portfolio companies spcs organized under country law each of which were taxable as partnerships for u s federal_income_tax purposes the spcs held deposits as collateral for its trading activities with subsidiary a subsidiary of company subsidiary operated as a private bank on or about date the advisor to the pfic and the spcs requested a return of its invested money from subsidiary after the subsidiary transferred the money company froze all customer accounts at subsidiary thereby preventing any persons from receiving invested money on date company and subsidiary filed voluntary petitions for reorganization relief under chapter of the bankruptcy code in the u s bankruptcy court on or about date the bankruptcy court ordered the amounts subsidiary paid to certain investors be frozen as a possible preference item in the bankruptcy of company fund’s investment in pfic constituted approximately x of fund’s total assets fund made two tenders for redemption of its pfic shares one on date and another on date in the redemption fund received cash and shares the shares which fund believes are shares in the spcs in which the pfic invested the shares likely represent the underlying assets in the pfic which are subject_to an attachment order in the preference action subsequently fund determined that as a result of the company bankruptcy the shares had depreciated approximately between and percent of the to maintain goodwill and its reputation advisor paid to fund an amount that plr-158308-06 tender fair_market_value in addition pfic’s advisor indicated that the shares were not transferable on date fund’s board_of trustees held a special meeting pursuant to a proxy of fund’s shareholders to offer the shareholders the opportunity to receive either cash for their interests or to become owners in a different fund advised by advisor whether a shareholder chose the cash_option or the investment in the new fund x percent of the proceeds would be held back pending the resolution of the company bankruptcy would have been paid to fund on the earlier two tender dates accordingly on date advisor transferred to fund an amount in cash and a note the note totaling y in connection with a settlement agreement the settlement agreement with fund whereby fund agreed to release advisor from any liability it may have involving the investment in the pfics as part of the settlement agreement fund also agreed that it will pay advisor any amounts fund ultimately received on account of its ownership of the shares fund liquidated on date by distributing the shares to a liquidating_trust the note was payable by date and was satisfied in full one day earlier on date fund makes the following representation the transactions were not entered into to artificially inflate fund’s qualifying_income for purposes of sec_851 of the code at the close of its quarter ending date fund otherwise satisfied the diversification test under sec_851 if the value of the note was treated as cash held by fund for purposes of b of the code law and analysis sec_851 of the code requires that for a corporation to be taxed as a ric at least percent of the corporation's gross_income must be from certain sources including dividends interests gains from the sale_or_other_disposition of stock_or_securities or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies for purposes of this test the term securities is defined in sec_2 of the act in revrul_74_248 1974_1_cb_167 a ric received a specified amount in settlement of litigation against its former investment_advisor the litigation alleged that the former investment_advisor received compensation in connection with the merger of the ric and the appointment of a new investment_advisor revrul_74_248 holds that plr-158308-06 the amount received by the ric is included in gross_income and that the inclusion of this amount will not cause the ric to fail to meet the definition of a ric contained in sec_851 of the code similarly revrul_64_247 1964_2_cb_179 holds that amounts recovered in a suit against former officers and directors of a fund do not cause a ric to fail to meet the definition of a ric contained in sec_851 in sec_851 of the code was amended to specify that qualifying_income includes other income derived by a ric with respect to its business of investing in stocks securities or foreign_currencies section b of the tax_reform_act_of_1986 vol c b revrul_92_56 1992_2_cb_153 again examined the issue of qualifying_income of a ric this revenue_ruling holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is includible in the ric's gross_income the reimbursement is qualifying_income under sec_851 of the code revrul_92_56 also indicates based on the amendments to sec_851 that revrul_64_247 and revrul_74_248 are obsolete to the extent they imply that the payments in those factual situations would not be qualifying_income under sec_851 fund received the cash payment and note from advisor in the normal course of its business of investing in the stock securities or foreign_currencies accordingly the receipt of payment by fund is a reimbursement that is qualifying_income under sec_851 of the code in addition sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless at the close of each quarter of the taxable_year a at least percent of the value of its total assets is represented by cash cash items government securities securities of other rics and other_securities limited in the case of other_securities of any one issuer to not more than of the value of the assets of the ric and to not more than percent of the voting_securities of the issuer and b not more than of the value of the ric’s total assets is invested in i securities other than government securities or the securities of other rics of any one issuer ii the securities other than the securities of other rics of or more issuers which the ric controls and which are engaged in the same similar or related trades_or_businesses or iii the securities of one or more qualified publicly_traded_partnerships the diversification requirements of sec_851 of the code are designed to prevent rics from concentrating their investment_assets in a small number of companies or in certain forms of assets revrul_76_392 1976_2_cb_249 sec_851 provides in pertinent part that a corporation which meets the requirements of sec_851 at the close of any quarter shall not lose its status as a ric because of a discrepancy during a subsequent quarter between the value of its various investments and such requirements unless the discrepancy exists immediately after the plr-158308-06 acquisition of any security or other_property and is wholly or partly the result of this acquisition a corporation which does not meet such requirements at the close of any quarter by reason of a discrepancy existing immediately after the acquisition of any security or other_property which is wholly or partly the result of such acquisition during such quarter shall not lose its status for such quarter as a regulated_investment_company if such discrepancy is eliminated within days after the close of such quarter and in such cases it shall be considered to have met such requirements at the close of such quarter for purposes of applying the preceding sentence upon receipt of the note on date fund represents that its assets did not meet the requirements of the asset diversification test under sec_851 of the code and further represents that on date fund failed to meet these requirements at the close of the quarter fund availed itself of the cure provision in sec_851 by disposing of the note within days of the close of the quarter therefore if fund otherwise satisfied the requirements of sec_851 fund shall be considered to have met the requirements of sec_851 at the close of the quarter ending on date conclusion we rule that the fund’s receipt of the note and a cash payment from advisor in connection with the settlement agreement described in this letter is qualifying_income under sec_851 of the code as other income derived with respect to fund's business of investing in stocks securities or currencies we further rule that the satisfaction of the note for cash within the 30-day period following date eliminates any discrepancy between the value of fund’s investments and the requirements of sec_851 at the close of the quarter ending on date no opinion is expressed as to whether fund qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
